Opinion by
Orlady, J.,
These parties agreed verbally to put out, cultivate and prepare for market a crop of tobacco on land owned by the defendant upon terms, in regard to which there is no controversy.
During the cultivation of the crop a dispute arose as to the manner and time in which the work should be done, and after that the defendant performed labor and incurred expenses which under the agreement should have been done by the plaintiff. The crop was prepared for market and sold by the defendant for $115.47. This suit was brought to recover the plaintiff's share.
The only question in dispute was in regard to the claim of defendant for certain money advanced and supplies furnished in protecting and marketing the crop. He admitted a liability of $25.00 and made a tender of that amount in court at the time of the trial. The exact amount to which each was entitled could not be known until the crop was marketed, and the share of each in the aggregate depended on the proper share of labor, material and money each contributed in performing their part of the contract. It was not in the nature of a claim for consequential damages of which a justice of the peace did not have jurisdiction, but *501a plain calculation of expenses, and estimate of labor and market value of the crop in accordance with the agreement. The necessity for doing the work in the way and at the time it was done; the good faith of the parties in doing it; and the character and value of the crop all depended upon oral testimony.
The whole controversy was submitted to a jury in a fair and adequate charge. The judgment is affirmed.